MEMORANDUM **
Upon review of the record and appellant’s opening brief, this court hereby sum*586marily affirms the district court’s order denying appellant’s request for preliminary injunctive relief because the district court dismissed appellant’s complaint prior to service. See Fed.R.Civ.P. 65(a)(1) (court may issue preliminary injunction only on notice to adverse party); see also United States v. Hooton, 693 F.2d 857 (9th Cir.1982) (per curiam) (summary affirmance appropriate where result is clear from face of record); WMX Techs., Inc. v. Miller, 104 F.3d 1133, 1136 (9th Cir.1997) (dismissal of complaint with leave to amend is not appealable).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provid*586ed by 9th Cir. R. 36-3.